Case: 14-10494      Document: 00512829727         Page: 1    Date Filed: 11/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10494                                 FILED
                                  Summary Calendar                        November 7, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
JUANIN ALBERTO SUAREZ-O’NEIL,

                                                 Petitioner-Appellant

v.

WARDEN SIMS, Warden BSCC,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CV-38


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Juanin Alberto Suarez-O’Neil, federal prisoner #71521-004, was
convicted in the Southern District of Florida of conspiracy to possess with the
intent to distribute cocaine while on a vessel subject to the jurisdiction of the
United States, and possession with intent to distribute cocaine while on a
vessel subject to the jurisdiction of the United States. He filed a purported
habeas petition under 28 U.S.C. § 2241 in the Northern District of Texas,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10494     Document: 00512829727      Page: 2   Date Filed: 11/07/2014


                                  No. 14-10494

where he is incarcerated. The district court construed the petition as a 28
U.S.C. § 2255 motion and dismissed it for want of jurisdiction. He appeals the
dismissal.
      Suarez-O’Neil argued that the judgment was void because the Southern
District of Florida falsely believed that it had jurisdiction. Because he attacked
the validity of his conviction, his petition was properly construed as a § 2255
motion. See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000). He does
not show that his claims could be brought in a § 2241 petition under the savings
clause of § 2255(e), because he has not alleged that his claims rely on a
retroactively applicable Supreme Court decision that establishes that he was
convicted of a nonexistent offense. See Jeffers v. Chandler, 253 F.3d 827, 830
(5th Cir. 2001). His challenge to the trial court’s jurisdiction can be raised in
a § 2255 motion. § 2255(a). Therefore, he has not shown that the remedy under
§ 2255 was inadequate or ineffective to test the legality of his detention.
§ 2255(e); Jeffers, 253 F.3d at 830.
      Accordingly, the action was properly dismissed because the district court
lacked jurisdiction over the § 2255 motion, which could be filed, if at all, in the
district where Suarez-O’Neil was convicted. See Padilla v. United States, 416
F.3d 424, 425 (5th Cir. 2005). The judgment of the district court is, therefore,
AFFIRMED.




                                        2